FILED
                             NOT FOR PUBLICATION                             AUG 17 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOVITA SALAS,                                     No. 09-72357

               Petitioner,                        Agency No. A075-568-026

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Jovita Salas, a native and citizen of Mexico, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Lopez v. INS, 184 F.3d 1097, 1099 (9th Cir. 1999), and we deny the petition for

review.

       The BIA properly concluded that Salas was ineligible for cancellation of

removal because she lacked seven years of continuous residence in the United

States after being “admitted in any status.” See 8 U.S.C. § 1229b(a)(2); Vasquez

De Alcantar, No. 08-71427, 2001 WL 2163965 at *5 (9th Cir. June 3, 2011) (filing

an application for adjustment of status does not constitute “admitted in any

status”).

       PETITION FOR REVIEW DENIED.




                                         2                                     09-72357